                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


LATANYA L. WYATT                               )
                                               )
        Plaintiffs,                            )
                                               )        NO. 3:17-cv-1545
v.                                             )        JUDGE RICHARDSON
                                               )
NISSAN NORTH AMERICA, INC.                     )
                                               )
        Defendant.                             )


                                           ORDER

       Pending before the Court is Defendant Nissan North America, Inc.’s Motion for Summary

Judgment (Doc. No. 54). Plaintiff has filed a Response (Doc. No. 68), and Defendant has filed a

Reply (Doc. No. 73).

       For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion

for Summary Judgment (Doc. No. 54) is GRANTED, and Plaintiff’s claims are DISMISSED.

       Accordingly, Defendant’s Motion to Continue Trial (Doc. No. 77) is DENIED as moot.

       IT IS SO ORDERED.



                                                   ___________________________________
                                                   ELI RICHARDSON
                                                   UNITED STATES DISTRICT JUDGE
